Citation Nr: 1100972	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the St. Louis, Missouri 
Department of Veterans' Affairs (VA) Regional Office (RO).

As noted on the title page, the Board has recharacterized the 
issue as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression.  Brokowski 
v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted 
without a waiver must be referred to the RO.  38 C.F.R. § 
20.1304(c) specifically states that "[e]vidence is not pertinent 
it if does not relate to or have a bearing on the appellate issue 
or issues."  The Veteran was issued a statement of the case (SOC) 
in October 2008, after which he submitted additional evidence to 
the Board without a waiver of RO consideration in December 2009.  
In this case, the Board finds that as this additional evidence 
is, overall, not cumulative or redundant of the previous evidence 
of record and is pertinent to the claim on appeal and thus, it 
would be prejudicial for the Board to address this evidence 
without a waiver.  See id.  However, rather than sending the 
Veteran a letter requesting a waiver of the additional evidence 
and for the reasons discussed below, the Board finds that a 
remand is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for an acquired psychiatric disorder, to include PTSD 
and depression.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010).  

The Board notes that, during the pendency of this appeal, VA 
outpatient treatment records from December 2009 reflect that the 
Veteran had reportedly filed for SSA disability benefits.  These 
records did not specify which disabilities, if any, the Veteran 
had applied for benefits.  The record does not reflect that 
efforts have been made to obtain any SSA records.  Such efforts 
are required pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See 
also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may contain 
relevant evidence).  Therefore, as these SSA records may be 
relevant to the Veteran's current claim for service connection on 
appeal, a request should be made to the SSA for any records 
pertaining to the Veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran contends that during his military service, he was 
personally and sexually assaulted and accused of homosexuality 
for which he was harassed during his active service and was 
discharged for such.  

Service treatment reports are absent of any complaints, treatment 
or findings of a psychiatric disability or any type of personal 
or sexual assault during the Veteran's active service.  

The Veteran's service personnel records, including his DD form 
214, indicate that he was discharged under honorable conditions, 
though he was discharged for misconduct, characterized as 
homosexual acts.  In April 1981, the Veteran signed a statement 
indicating the he had been informed that he was to be separated 
from the naval service with a general discharge; he was made 
aware that he had the right to review of this decision by the 
Secretary of the Navy; and he did not desire such a review.  This 
statement was also signed by a witness.  Service personnel 
records reflect that the Veteran was referred for discharge for 
reason of misconduct and was discharged for misconduct, specified 
as homosexual activity while in the naval service.  The Veteran 
was also provided a psychiatric evaluation pursuant to his 
discharge with respect to his alleged misconduct.  A copy of this 
psychiatric evaluation was not provided in the service personnel 
records.

VA outpatient treatment reports from January 2008 to December 
2009 reflect that the Veteran had continually received 
psychiatric treatment and was diagnosed with: PTSD, including as 
secondary to military sexual trauma; depression; major depressive 
disorder; alcohol abuse; cocaine abuse; and substance induced 
mood disorder.  He was hospitalized in December 2009 for 
psychiatric treatment and diagnosed with alcohol abuse, cocaine 
abuse, and substance induced mood disorder.  In December 2009 the 
Veteran also reported a history of sexual abuse by his brother 
prior to the military.  

In considering the evidence in the service treatment reports that 
the Veteran was discharged for misconduct, characterized as 
homosexual activity while in the naval service, the Veteran was 
provide a psychiatric evaluation pursuant to his discharge from 
active service, the medical evidence of record indicates the 
Veteran reported sexual abuse prior to his military service, and 
he has been diagnosed with PTSD, to include as secondary to 
military sexual trauma, and depression, the Board finds that 
another VA examination is necessary to obtain opinions as to 
whether the Veteran has a current acquired psychiatric disorder, 
to include PTSD and depression, which preexisted his active 
service and was aggravated (permanently worsened beyond the 
normal progress of the disorder) by his active service or which 
is related to his active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 
601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
request copies of all documents pertaining to 
the Veteran, including any decisions and any 
medical records relied upon in making those 
decisions.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO/AMC should then schedule the 
Veteran for a VA psychiatric examination by 
an appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD or depression 
and, if so, (1) whether such is linked to the 
Veteran's claimed in-service stressful 
events, i.e., his military discharge for 
misconduct based upon homosexual acts for 
which he was also provided a psychiatric 
evaluation; or (2)whether such disabilities 
existed prior to the Veteran's active service 
and were aggravated by the Veteran's military 
service, i.e. considering the Veteran's 
reports of sexual assault by his brother 
prior to the military.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file.  The 
psychiatric examination is to include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

(a).  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to his 
claimed in-service stressful events, i.e., 
his military discharge for misconduct based 
upon homosexual acts for which he was also 
provided a psychiatric evaluation?  

(b).  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, to 
include depression, and; if so, please specify 
the diagnosis (or diagnoses).  Is it at least 
as likely as not (50 percent or greater 
probability) that any current diagnosis of a 
psychiatric disorder, other than PTSD, had its 
onset during service; was manifested within 
one year after the Veteran's discharge from 
service in April 1981; or, was such a disorder 
caused by any event or incident that occurred 
during service, to include his military 
discharge for misconduct based upon homosexual 
acts for which he was also provided a 
psychiatric evaluation?  

(c).  If the examiner finds the Veteran's 
acquired psychiatric disorder, to include 
PTSD and depression, is not causally liked to 
his claimed in-service stressful events, s/he 
is asked to address whether the Veteran had 
an acquired psychiatric disorder, to include 
PTSD and depression, prior to entering active 
duty service in August 1980 (considering the 
Veteran's reports of sexual assault by his 
brother prior to the military); or, did the 
Veteran develop such a condition coincident 
with his period of active duty service from 
August 1980 to April 1981?  If so, please 
specify if possible, the approximate date of 
onset of any diagnosed psychiatric disorder, 
to include PTSD and depression, found to be 
present.

(d).  If an acquired psychiatric condition, 
to include PTSD and depression, existed prior 
to the Veteran entering active service, was 
there a worsening of this preexisting 
condition during the Veteran's period of 
active service from August 1980 to April 
1981?  In answering this question, the 
examiner is asked to specify whether there 
was a permanent worsening of the underlying 
pathology of the preexisting acquired 
psychiatric disorder, to include PTSD and 
depression, due to his period of active 
service, resulting in any current disability?

(e).  If there was a permanent worsening of a 
preexisting acquired psychiatric disorder, to 
include PTSD and depression, during the 
Veteran's period of active service, was such 
a worsening due to the natural progress of 
that condition?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


